UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

        v.
                                                          Criminal Action No. 06-89 (RDM)
 NIZAR TRABELSI,

                Defendant.


                         MEMORANDUM OPINION AND ORDER

       Defendant Nizar Trabelsi is charged with conspiring to kill U.S. nationals outside the

United States in violation of 18 U.S.C. §§ 2332(b)(2) and 1111(a) and conspiring and attempting

to use weapons of mass destruction in violation of 18 U.S.C. §§ 2332a and 2. Since 2013,

Trabelsi has been held in pretrial confinement subject to special administrative measures

(“SAMs”) imposed on him pursuant to 28 C.F.R. § 501.3. Those measures, among other things,

prevent him from having contact with inmates and other pretrial detainees and limit his contact

with family members and others. In 2014, Trabelsi moved to compel modification of the

conditions of his confinement, and the Court granted in part and denied in part that motion.

United States v. Trabelsi, 2014 WL 12682266 (D.D.C. June 18, 2014). According to the

government, Trabelsi has repeatedly violated his SAMs since then, and, as a result, it has

modified the SAMs by, among other things, rescinding Trabelsi’s authorization to have

telephone contract with Asma Berrou, who Trabelsi identifies as his wife and who the

government concedes Trabelsi married in a religious ceremony held over the telephone.

       Trabelis now moves, once again, to modify his SAMs and, although not covered by the

SAMs, to modify other conditions of his confinement. Dkt. 170, Dkt. 183. He first argues that

the SAMs should be modified to allow him to communicate with Berrou by telephone and video
conference and to interact with other inmates. Dkt. 183 at 1. Second he argues that, independent

of the SAMs, the Court should order the jail to allow him access to a dedicated laptop computer

to assist in the preparation for his trial and to provide him with the opportunity for adequate

exercise. Dkt. 170 at 8. Finally, Trabelsi requests that the Court authorize the issuance of a Rule

17 subpoena to the Rappahannock Regional Jail, where he was previously held, so he can seek

information about purported mistreatment, which he contends may support his motion to modify

the SAMS.

       As explained below, the Court will deny Trabelsi’s motions. With respect to the SAMs,

Trabelsi has not shown that the conditions imposed, although onerous, are not reasonably related

to legitimate governmental interests. With respect to the other conditions of his confinement, the

Northern Neck Regional Jail, where he is currently being held, has adequately addressed the

concerns he raises. Finally, with respect to Trabelsi’s request that the Court issue a subpoena to

the Rappahannock Regional Jail, the government investigated the allegations at the Court’s

direction and found no corroboration, and, in any event, because Trabelsi is no longer being held

at that facility, his allegations do not support modification of the SAMs.

                                       I. BACKGROUND

       In 2013, the Defendant was extradited to the United States from Belgium and housed in

the Rappahannock Regional Jail (“RRJ”) until September 2018, when he was transferred to

Northern Neck Regional Jail (“NNRJ”). Dkt. 185 at 3. On November 1, 2013, the then-Acting

Attorney General issued SAMs pursuant to 28 C.F.R. § 501.3 to govern the conditions of

Defendant’s confinement, id., which are reevaluated and renewed annually. The current SAMs

are prescribed in a memorandum dated October 25, 2018, issued by Deputy Assistant Attorney

General Raymond M. Hulser to the United States Marshal’s Service. See Dkt. 185-2.



                                                 2
       The SAMs provide, inter alia, that for non-legal communications, the Defendant is

permitted to communicate via mail and telephone with certain pre-authorized individuals. See

Dkt. 185-2 at 11–12. Such calls may not be recorded, and the individuals the Defendant speaks

to are prohibited from disseminating his communications to third parties. See id. “These

communication provisions have been in effect continuously since the implementation of the

SAMs to the present,” Dkt. 185 at 4, but the most recent extension of the SAMs excludes the

Defendant’s wife, Asma Berrou, from the list of individuals with whom he can communicate by

telephone, see id. at 4 n.3. The SAMs also place limitations on the Defendant’s interactions with

other inmates:

       The inmate is limited, within . . . reasonable efforts and existing confinement
       conditions, from having contact (including passing or receiving any oral, written,
       or recorded communications) with any other inmate . . . .that could reasonably
       foreseeably result in the inmate communicating (sending or receiving) information
       that could circumvent the SAM’s intent of significantly limiting the inmate’s ability
       to communicate (send or receive) threatening or other terrorism-related
       information.

Dkt. 185-2 at 6. Though the SAMs do not require administrative segregation, see Dkt. 185 at 4,

which is a form of separation from the general prison population, both RRJ and NNRJ have

determined that the Defendant should be held in administrative segregation. See Dkt. 185-3 at

1–2 (Back Decl. ¶¶ 5–6).

       In 2014, Defendant challenged the SAMs provisions prohibiting statements from being

divulged to a third party and those prohibiting him from communicating with members of the

media, as well as non-SAMs provisions including the manner in which he was restrained by

handcuffs during legal visits and restrictions on his recreation time. See Dkt. 37; Dkt. 42. Chief

Judge Roberts denied these motions in large part, holding that the challenged conditions were

reasonably related to legitimate governmental interests in preventing acts of violence and



                                                3
terrorism. See United States v. Trabelsi, No. CR 06-89 (RWR), 2014 WL 12682266, at *3

(D.D.C. June 18, 2014).

       Now, Trabelsi brings a different challenge to his conditions of confinement. He has filed

two sets of motions, the first requesting modification of the conditions of confinement imposed

by the SAMs and by NNRJ and the second seeking leave to file a subpoena on the prior facility

at which he was held. See Dkt. 170; Dkt. 183; Dkt. 191. Defendant challenges the SAMs

provisions (1) limiting his contact with other inmates; and (2) prohibiting him from

communicating with Berrou via telephone. See Dkt. 170 at 8; Dkt. 183 at 10. These motions

also challenge non-SAMs conditions imposed at NNRJ, including inadequate food and medical

treatment, access to showers, and denial of a dedicated laptop computer for his legal use, see

Dkt. 183 at 8–10; Dkt. 170 at 6–8, and allege mistreatment by prison officials and excessive

charges for phone calls at the prior facility at which he was held, see Dkt. 183 at 9–10. Finally,

the Defendant separately seeks leave to issue a third-party subpoena regarding his allegations of

abuse at RRJ. See Dkt. 191.

                                     II. LEGAL STANDARD

       The government may subject a pretrial detainee “to the restrictions and conditions of the

detention facility so long as those conditions and restrictions do not amount to punishment, or

otherwise violate the Constitution.” Bell v. Wolfish, 441 U.S. 520, 536–37 (1979). As a general

matter, “when a prison regulation impinges on inmates’ constitutional rights, the regulation is

valid if it is reasonably related to legitimate penological interests.” Turner v. Safley, 482 U.S.
78, 89 (1987). The D.C. Circuit has emphasized the deferential nature of this standard:

       To prevent judicial overreaching into matters of prison administration, courts are
       to uphold prison regulations that impinge on inmates’ constitutional rights as long
       as those regulations are reasonably related to legitimate penological interests . . . a



                                                  4
       stark departure from the inflexible strict scrutiny analysis that normally applies
       when the government infringes on constitutional rights.

Hatim v. Obama, 760 F.3d 54, 58 (D.C. Cir. 2014) (internal quotations and citations omitted).

To determine if the restriction is reasonable, courts assess four factors: (1) whether there is a

“valid, rational connection between the prison regulation and the legitimate governmental

interest put forward to justify it[;]” (2) “whether there are alternative means of exercising the

right that remain open to prison inmates[;]” (3) what “the impact accommodation of the asserted

constitutional right will have on guards and other inmates, and on the allocation of prison

resources generally[;]” and (4) whether there are ready alternatives. Turner, 482 U.S. at 89–91

(internal quotation marks omitted)). Courts, however, must undertake this analysis with the

knowledge that “[t]he wide range of ‘judgment calls’ that meet constitutional and statutory

requirements are confided to officials outside of the Judicial Branch.” Wolfish, 441 U.S. at 562;

see also Turner, 482 U.S. at 84–85 (“Running a prison is an inordinately difficult undertaking

that requires expertise, planning, and the commitment of resources, all of which are peculiarly

within the province of the legislative and executive branches of government.”).

                                          III. ANALYSIS

A.     SAMs Conditions

       Defendant’s challenge focuses on two particular provisions of the SAMs: (1) the

provision limiting his contact with other inmates; and (2) the provision prohibiting him from

speaking with Berrou via telephone. See Dkt. 170 at 8; Dkt. 183 at 10. Trabelsi argues that

these conditions violate his First and Sixth Amendment rights1 and are “not reasonably related to



1
  At oral argument on this motion, counsel for the defense indicated, for the first time, that
Trabelsi’s solitary confinement also amounts to an Eighth Amendment violation. See Dkt. 270 at
9 (Hrg. Transcript). Because this argument was not briefed, the Court does not address it here.

                                                  5
any legitimate governmental objective.” Dkt. 170 at 7–8. The Court shares Trabelsi’s concerns

about the potential physical and psychological harm caused by solitary confinement. However,

applying the Turner standard and mindful of judicial “deference to reasonable prison

regulations,” Hatim, 760 F.3d at 58, the Court concludes that Trabelsi has not shown that the

challenged restrictions are unreasonable.

       First, there is clearly a “valid, rational connection” between the challenged provisions and

the “legitimate governmental interest put forward to justify it.” Turner, 482 U.S. at 89. The

asserted government interest justifying both challenged provisions is the same: the 2018 SAMs

indicate that “there continues to be a substantial risk that Trabelsi’s communications or contacts

with persons could result in death or serious bodily injury.” Dkt. 185-2 at 1. Both provisions are

aimed at “preventing Trabelsi’s conversations from being disseminated to third parties who may

not be authorized to speak to him,” and the Court concurs with Judge Roberts that such

restrictions are “logically connected to the government’s interest in preventing acts of violence

and terrorism.” United States v. Trabelsi, No. CR 06-89 (RWR), 2014 WL 12682266, at *3

(D.D.C. June 18, 2014). Here, the Government explains that they adopted the challenged SAMs

to address the “substantial risk” of “death or serious bodily injury to persons” posed by

Trabelsi’s communication to third parties. Dkt. 185-2 at 5. The Government has presented

evidence of Trabelsi’s risk level. For example, the 2018 SAMs memo justifies the restrictions

based on:

       information provided [about] Trabelsi’s proclivity for violence, including his
       plans to carry out terrorist attacks; his dedication to the cause of radical Islamist
       jihad, which has been unwavering; his ability and repeated efforts to influence
       others to act in furtherance of his cause; and his continuous disregard of SAM
       restrictions by attempting to pass information to third parties.




                                                  6
Id. The government has identified a particular problem that it seeks to prevent—ensuring that

Berrou and other inmates do not pass on, intentionally or inadvertently, forbidden messages to

third parties—and the SAMs restrictions are tailored to address this problem.

       Trabelsi’s arguments to the contrary challenge the sufficiency of the Government’s

evidence, rather than the fundamental connection between the SAMs and the Government’s

legitimate interest. For example, Trabelsi maintains that the Government’s evidence regarding

his risk level amounts to a “scant proffer of stale information,” Dkt. 170 at 4, that he “poses no

demonstrable risk to the personal safety of others,” Dkt. 183 at 10, and that “in [his] long years

of incarceration in the United States, there is not one instance of physical violence against

anyone attributed to him,” Dkt. 186 at 4. However, in addition to the bases outlined in the 2018

SAMs, the Deputy Warden of NNRJ asserts that Trabelsi threatened her as recently as January

2019, yelling in her direction “I am going to kill someone! I give my life for my religion! I am

going to kill someone here!” Dkt. 185-3 at 3 (Back Decl. ¶ 15); see also Dkt. 186 at 3

(Defendant “admit[ting] that this assertion “is troublesome and is a factor to be considered by the

Court”). Taken together, the justification provided in the SAMs and this more recent threat

demonstrate the reasonableness of the Government’s judgment concerning the continued

threatening nature of the Defendant. Perhaps most importantly, judgments about Trabelsi’s risk

level fall within the “wide range of judgment calls” that “are confided to officials outside of the

Judicial Branch,” so long as those judgments “meet constitutional and statutory requirements.”

Wolfish, 441 U.S. at 562 (internal quotation marks omitted). The link between the challenged

provisions and the Government’s goal of preventing Trabelsi’s statements from being

disseminated to unauthorized parties is clear.




                                                 7
       Second, the Court must consider whether the challenged provisions leave open alternative

means for Trabelsi to exercise his First and Sixth Amendment rights. “Where ‘other avenues’

remain available for the exercise of the asserted right, courts should be particularly conscious of

the ‘measure of judicial deference owed to corrections officials . . . in gauging the validity of the

regulation.’” Turner, 482 U.S. at 90 (first quoting Jones v. N. Carolina Prisoners’ Labor Union,

Inc., 433 U.S. 119, 131 (1977), then Pell v. Procunier, 417 U.S. 817, 827 (1974)). With respect

to his First Amendment right, Trabelsi is still permitted to communicate with Berrou via written

correspondence and with other authorized individuals via telephone. As with the previously

challenged SAMs conditions, “[b]ecause this is not a complete ban, but rather a restriction that

‘bars communication only with a limited class of other people with whom prison officials have

particular cause to be concerned,’ this factor weighs in favor of finding that the restriction is

reasonable.” Trabelsi, 2014 WL 12682266, at *4 (quoting Turner, 482 U.S. at 92). With respect

to his Sixth Amendment right to counsel, the Court first notes that Defendant’s main concern

appears to be that the effects of his solitary confinement—exacerbated by the ban on telephone

contact with Berrou—are undercutting his ability to participate in his defense.2 See Dkt. 170 at

8. The Court is deeply sympathetic to this concern: the trauma that can result from prolonged

periods of isolation should not be taken lightly. See, e.g, Ruiz v. Texas, 137 S. Ct. 1246, 1247

(2017) (Breyer, J., dissenting from denial of stay) (noting “symptoms long associated with

solitary confinement” including “severe anxiety and depression, suicidal thoughts,

hallucinations, disorientation, memory loss, and sleep difficulty”); Davis v. Ayala, 135 S. Ct.
2
   It is uncontested that the Defendant still has access to unaccompanied visits, unmonitored
telephone conversations, and unreviewed mail exchanges with his legal team.


                                                  8
2187, 2209 (2015) (Kennedy, J., concurring) (describing the “human toll wrought by extended

terms of isolation”).

       That said, the government has identified a number of currently available measures to

mitigate such effects. For example, the Defendant could take advantage of the opportunity to

meet with a qualified mental health professional on a daily basis,3 to communicate with other

relatives via telephone and with Berrou via written correspondence, and to engage in recreation

for two hours per week. See Dkt. 185-2 at 11–12; id. at 14–15; Dkt. 185-3 at 2–3 (Back Decl

¶¶ 7, 14). And “to the extent that Trabelsi has refused to take [advantage of] his recreation time”

or these other opportunities, “he cannot simultaneously complain that his lack of recreation [and

other provided resources] has negatively affected his competency.” Trabelsi, 2014 WL
12682266, at *8. Again, the Court recognizes the gravity of these restrictions, and is mindful of

the effect they may have on Trabelsi. However, “Supreme Court precedent teaches that

alternative means of exercising the claimed right ‘need not be ideal, however; they need only be

available.’” Hatim, 760 F.3d at 61 (quoting Overton, 539 U.S. at 135). Thus, this factor weighs

slightly in favor of the government.

       Third, the Court must consider “the impact accommodation of the asserted constitutional

right will have on guards and other inmates, and on the allocation of prison resources generally.”

Turner, 482 U.S. at 90. Neither party discusses the effect continued telephone calls with Berrou

might have on NNRJ resources, but it is self-evident that this accommodation would at least


3
  Defense counsel indicated at oral argument that “Trabelsi is reluctant to take advantage of that
because he’s concerned that that information then may end up being shared with the government
and could be used to his detriment.” Dkt. 270 at 18 (Hrg. Transcript). At that time, the Court
offered to enter an order directing that neither the psychiatrist nor any interpreter provided by
NNRJ should share the content of any of the conversations that Trabelsi has with a psychiatrist
pursuant to that daily treatment for any purposes related to this proceeding. If the Defendant so
requests, the Court will enter such an order.

                                                 9
require prison officials to monitor additional calls. See Turner, 482 U.S. at 93 (noting that

monitoring inmate correspondence “would impose more than a de minimis cost on the pursuit of

legitimate corrections goals”). Regarding Trabelsi’s isolation from other inmates, the

government contends that releasing him from administrative segregation and placing him in a

general population setting, while simultaneously ensuring that he does not contact others to

arrange criminal activities, “would be absurdly inefficient and expensive, if not impossible.”

Dkt. 185 at 27. Given that such a judgment is “peculiarly within the province and professional

expertise of corrections officials,” Pell, 417 U.S. at 827, this factor, too, weighs in favor of the

government.

       Finally, the Court is convinced that there are no readily available alternatives to the

restrictions, at least at this time, that would address the government’s security concerns regarding

communication to third parties. This is perhaps best illustrated by Trabelsi’s continued attempts

to violate the SAMs. For example, the 2018 SAMs memo describes multiple instances in which

the defendant has demonstrated his interest in using other prisoners to communicate to third

parties in contravention of the SAMs. See Dkt. 185-2 at 4–5 (describing incidents in January

2015, August 2015, September 2016, and March 2017 in which Trabelsi attempted to pass

messages to third parties via other inmates). Indeed, Trabelsi has specifically sought to use

telephone conversations with Berrou to communicate with other individuals in contravention of

the SAMs. See, e.g., Dkt. 185 at 10 (in 2013, “multiple media outlets in Belgium reported on

Berrou’s discussion of the content of her calls with Trabelsi, including allegations of

improprieties in his confinement conditions”); id. (in 2014, “Trabelsi requested that Berrou

forward his regards to the Muslim community and tell the community about his situation”); id. at

11 (in 2016, Trabelsi “instructed [Berrou] . . . to record their conversations”); id. at 12–13 (in



                                                  10
2018, Trabelsi instructed Berrou to create a Facebook page dedicated to him and to share all the

documents she gathered). Limiting Defendant’s interactions with other inmates and with Berrou,

then, is a reasonable response. Notably, “prison officials do not have to set up and then shoot

down every conceivable alternative method of accommodating” the Defendant. Turner, 482
U.S. at 90–91. Thus, even if there are other conceivable means of achieving the government’s

security goals, the deference afforded to prison officials to make those judgment calls weighs in

favor of denying Trabelsi’s motion.

       The Court is, again, sympathetic to Trabelsi’s concerns about the nature of these

restrictions, particularly limiting telephone calls with his wife. As a result, the Court will deny

Trabelsi’s motion to modify his SAMs conditions, but will also order that the government

reevaluate the appropriateness of this restriction after a period of 90 days.

B.     Non-SAMs Conditions

       The remainder of the Defendant’s concerns focus on conditions of confinement that are

not dictated by the SAMs. Trabelsi challenges separate conditions imposed at his current facility

and at his former facility, and the Court will address these challenges in turn.

       Trabelsi first challenges a number of non-SAMs conditions that he alleges are imposed

by NNRJ, including: (1) “being fed food items which do not contain necessary nutrients, in the

guise of providing him with a ‘high-fiber diet,’” Dkt. 170 at 6; (2) not receiving necessary

medical treatment or medication for his ulcer condition, Dkt. 183 at 8-9; (3) being housed in a

cell that “makes it virtually impossible for him to shower with any regularity,” id. at 8; and (4)

“being denied access to a dedicated laptop computer with which to review electronically stored

material” concerning his case, Dkt. 170 at 6.

       As indicated by the declaration of Major Phyllis Back, the Deputy Superintendent of

NNRJ, the first three of these allegations are lacking in factual support. The medical department
                                                 11
has recommended a high fiber diet for Trabelsi, and the NNRJ dietician then “prepares an

appropriate menu . . . in accordance with his medical, caloric, and nutritional needs, per State of

Virginia Department of Corrections requirements.” Dkt. 185-3 at 3 (Back Decl. ¶ 11). Further,

though Trabelsi’s ulcer medication expired on December 28, 2019, he did not advise officials of

the need for a refill as of February 5, 2019. Id. at 2 (Back Decl. ¶ 9). After reading the

Defendant’s motion and learning of this issue, Major Back “spoke with medical personnel and

Northern Neck refilled the prescription.” Id. In addition, Major Back asserts that the Defendant

has been seen by a doctor whenever he has requested one. Id. Finally, with respect to Trabelsi’s

contention that it is “virtually impossible” for him to shower, Dkt. 183 at 8, Major Back notes

that while Trabelsi has been moved from a cell with a shower to another without a shower, he is

offered a shower once a day. See Dkt. 185-3 at 2 (Back Decl. ¶ 8). Contrary to Trabelsi’s

allegations, Major Back also contends that the shower is in sanitary condition and that the

showerhead is at regulation height. Id. The Defendant did not respond to any of these assertions

in its reply brief or at oral argument, and the Court concludes that Major Back’s representations

provide ample justification for the Court to deny Trabelsi’s motion with respect to these

conditions.

       Trabelsi’s fourth request, regarding use of a dedicated laptop, is one that falls within the

discretion and expertise of prison officials. It is uncontested that NNRJ has denied Trabelsi

access to a dedicated laptop, and also that he has access to a dedicated communal laptop at his

request. However, Trabelsi argues that “use of a computer available to other inmates would not

permit [him] adequate opportunity to review the extensive discovery material in his case, and

could result in the disclosure of both privileged and classified information to unauthorized

persons.” Dkt. 170 at 6. NNRJ apparently has a practice of denying such requests because of



                                                 12
security concerns. See Dkt. 170-10 (email from Major Back noting that “laptops available to

inmates are modified for security purposes”). The Court cannot conclude that such a practice is

unreasonable. Since Trabelsi has been at NNRJ, a laptop has been available any time he has

requested one, see Dkt. 185-3 at 3 (Back Decl. ¶ 12), and Major Back assured defense counsel

that if his request was ever hindered by availability, she would address that issue, see Dkt. 170-

10. Additionally, Trabelsi’s concern about disclosure of privileged information is unfounded:

“storage of discovery is by disc only; there is no storage on the computer itself. Therefore,

information for one inmate would not be available to a second inmate.” Dkt. 185-3 at 3 (Back

Decl. ¶ 12). Because the Court must accord “[p]rison administrators . . . wide-ranging deference

in the adoption and execution of policies and practices that in their judgment are needed to

preserve internal order and discipline and to maintain institutional security,” Bell, 441 U.S. at

547, the Court denies Trabelsi’s motion with respect to use of a dedicated laptop.

       Finally, Trabelsi’s motions contain a number of troubling allegations regarding

mistreatment at RRJ, where he was previously housed. Defendant contends that:

       correctional officials put hair in his food; refused him access to soap; gave him
       water from a toilet to drink; gave him floor cleaner to use instead of soap; left his
       light on all night; retaliated against him for complaining about his mistreatment to
       Chief Judge Roberts by shoving him into a wall . . . ; undressed him until he was
       naked; refused to allow him to wash; denied him access to a Koran; denied him
       access to a toilet for days; did not clean the urine and feces in his cell; and limited
       him to two cups of water in five days.

Dkt. 183 at 9. In addition, Trabelsi argues that he was “grossly overcharged for telephone calls”

during his time at RRJ. Id. Trabelsi asserts that if such misconduct occurred, “perpetrated by

employees of the same state agency” as his current facility, “this would bear directly upon the

reasonableness of the draconian restrictions imposed” by the SAMs. Dkt. 197 at 2. He thus

separately seeks leave to issue a third-party subpoena on RRJ. See Dkt. 191. These allegations



                                                 13
of abuse are deeply concerning. The Court is not convinced, however, that they are in any way

related to the motion to modify SAMs. Trabelsi is no longer housed at RRJ,4 and has not made

any similar allegations of mistreatment about his time at NNRJ. Even if such mistreatment did

occur at a prior facility—and the Court makes no suggestion that it did—it is difficult to see how

that would bear on the reasonableness of his current conditions of confinement. Trabelsi may

well be able to seek recourse for his alleged mistreatment by different means, but his SAMs

motion is not the proper vehicle to do so. The Court will therefore deny Trabelsi’s motion

seeking leave to issue a third-party subpoena.

                                         CONCLUSION

       Trabelsi has failed to show that the restrictions imposed by the SAMs and by NNRJ are

not reasonable, and has failed to show that any alleged mistreatment at a prior facility implicates

this Court’s consideration of his SAMs motion. For the foregoing reasons, Trabelsi’s motions,

Dkt. 170, Dkt. 191, are hereby DENIED. The Court, however, is sympathetic to Trabelsi’s

concerns about the restrictive nature of the SAMs, particularly the prohibition on telephone calls

with Berrou. As a result, the Court also orders the government to reevaluate this condition

within 90 days from the issuance of this opinion.




4
  According to Major Back, Trabelsi has asked to be transferred back to RRJ “on several
occasions” since being transferred to NNRJ. See Dkt. 185-3 at 3 (Back Decl. ¶ 16). Though the
Court makes no conclusions here about the merits of Trabelsi’s claims of mistreatment, these
requests perhaps cast some doubt on his allegations.

                                                 14
      SO ORDERED.



                           /s/ Randolph D. Moss
                           RANDOLPH D. MOSS
                           United States District Judge


Date: July XX, 2019




                      15